Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 11/12/2021. In virtue of this communication, claims 1-6, 8, 10-18, 25-27 and 30 are currently pending in this Office Action.

Response to Arguments
2.	In Remarks, applicant presented the arguments for two parts: 1) applicant submitted that Flynn failed to disclose about allocation of bandwidth based on priority for a UE compared to other UEs based on indication received from the UE, and 2) applicant submitted that Oerton failed to teach, disclose or suggest “wherein identifying the other UEs comprises identifying the other UEs belonging to a same user as the UE”.

2.1.	In response to applicant’s argument for “Flynn failed to disclose about allocation of bandwidth based on priority for a UE compared to other UEs based on indication received from the UE”, it’s to note that the argument is mainly based on the priority. Initially, please consider whether claim specifically recites how “priority” is described or what are required or involved in priority. In the previous Office Action, the claimed priority was rendered obvious by Gold, Silver and Bronze in par. 0076 of Flynn. Because, Gold user has a priority over Silver and Bronze users to get a higher data speed or bandwidth and so does Silver user over Bronze user. Unless claim further recites what are involved or required in indicating priority level, Gold, Silver and Bronze of Flynn renders the claim limitation obvious. Alternatively, in accordance with MPEP 2111, the claimed “priority” could be reasonably interpreted as “Gold or Silver or Bronze” in par. 0076-0077 of Flynn. Indeed, priority could be defined in so many ways. Further evidence is provided herein for supporting the point. In fig. 5 of Hassan et al. Pub. No.: US 2016/0007394 A1, “priority” is defined as Preferred or Guest. The point is that priority as broadly claimed does not overcome Gold, Silver and Bronze of Hassan.

    PNG
    media_image1.png
    721
    541
    media_image1.png
    Greyscale


2.2.	In response to applicant’s arguments for the claim limitation “wherein identifying the other UEs comprises identifying the other UEs belonging to a same user as the UE”, it’s important to note that claim does not specifically define what are involved or required in identifying the other UEs, how the determination yields that devices belong to the same user. In accordance with MPEP 2111, to meet the claim requirement, the prior art needs to show a way to identify the other UEs, i.e., mobile devices or wireless devices. Indeed, Oerton teaches to identifying devices with MAC addresses (fig. 11A-B) associated with a user or a user name (Kate’s Tablet in fig. 11C). Accordingly, connected devices of 1110 in fig. 11A of Oerton would have displayed MAC addresses with associated users such as Kate’s Tablet in fig. 11C of Oerton, and that would result in not only identifying the connected device but also it would reveal the associated names which would be considered to determine if devices belong to a user or different users. As mentioned above, since claim does not specify what are required in identifying the other UEs, in fig. 11A-C of Oerton, identifying devices with MAC addresses associated with users or user names would have met the claim requirement and thus, one of ordinary skill in the art would have considered claim 5 obvious. For instance, Kate’s Table, Kate’s laptop or Examiner’s I-Phone in 1110 in fig. 11A of Oerton could have shown next to MAC addresses in a certain way, which claim does not required. See further evidence for supporting examiner’s findings, My Devices 510 in fig. 5 of Hassan mentioned above. 

    PNG
    media_image2.png
    480
    549
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 2, 8, 10, 11, 15-17, 25, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al. Patent No.: US 7,477,632 B1 in view of Flynn et al. Pub. No.: US 2007/0208864 A1.  

Claim 1
Radhakrishnan discloses a method (fig. 5 for establishing connection with station based on service profile) performed by a radio network node (RADIUS 108 and ANI AP in fig. 1-2) for handling communication of data for a user equipment, UE (STA 102 in fig. 1 and 202, 204, 208 in fig. 2), served in a service area associated with the radio network node in a wireless communication network (wireless network 100 & 200 in fig. 1-2), the method comprising:
receiving an indication from the UE (SSID in step 504 and group tab in step 512 fig. 5), wherein the indication indicates a QoS level for allocation compared to other UEs (514 in fig. 5 and see QoS level for service profile associated with SSID and group in fig. 4); and 
allocating attribute specified in a service profile (516 in fig. 5).
	Although Radhakrishnan does not explicitly disclose: “wherein the indication indicates a priority level for bandwidth allocation compared to other UEs; and allocating a first bandwidth out of a total bandwidth to the UE for communication, wherein the first bandwidth is allocated in size based on the indication”, claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “wherein the indication indicates a priority level for bandwidth allocation compared to other UEs”, recall that Radhakrishnan discloses to allocate STA the required resources to obtain QoS level associated with service profile (fig. 4 & 5, herein, it’s to note that to get a service guarantee for a certain QoS level is to obtain a priority). Indeed, QoS level requires a bandwidth to obtain it. Accordingly, one of ordinary skill in the art would have expected a bandwidth allocation with priority for QoS level in Radhakrishnan. In particular, Flynn teaches a guaranteed bandwidth for service classes (750 kbps for Gold, 250 kbps for Silver and 125 kbps for Bronze in par. 0076; herein, Gold user has a priority over Silver and Bronze users and Silver user has a priority over Bronze).
	Secondly, to address the obviousness so of the claim limitations “allocating a first bandwidth out of a total bandwidth to the UE for communication, wherein the first bandwidth is allocated in size based on the indication”, initially, when Radhakrishnan facilitates QoS level (as depicted in fig. 4) for STA (fig. 5), as explained above, the network would determine its resources to allocate bandwidth. This kind of arithmetic calculation or routine skill of mathematic for allocating bandwidth could be seen in Flynn. In particular, Flynn teaches the amount of bandwidth to be divided among the registered wireless link users set to the appropriate value for a wireless link bottleneck (par. 0081 and fig. 6, herein the appropriate value for a wireless link bottleneck is total bandwidth as described in par. 0082) and resource allocation algorithm to compute a maximum bandwidth defined for each user to receive a bandwidth given by equation explained in par. 0086 (see 610 in fig. 6 and see bandwidth classes explained in par. 0075). 
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify subscriber management and service profiles of Radhakrishnan by providing integrated web cache as taught in Flynn. Such a modification would have integrated mobility access functions in a gateway to offer hot-spot services in airports, hotels so that users could be provided high-speed internet access and the service provided could have billed the user to settle payment individually for each session as suggested in par. 0010 & 0012 of Flynn.


Claim 2
Radhakrishnan, in view of Flynn, discloses the method according to claim 1, wherein the UE and other UEs are of different types of UEs and/or UEs of different capabilities (see fig. 3-4 and see different groups explained in lines 45-67 of col. 5 of Radhakrishnan; see different classes of uses in par. 0075; therefore, the combined prior art renders the claim obvious).

Claim 8
Radhakrishnan, in view of Flynn, discloses the method according to claim 1, wherein allocating comprises using a learning method (Flynn, resource allocation algorithm in fig. 6-7), wherein the learning method is for learning allocation of bandwidth mapped to UE identities and/or types of UEs (Flynn, before allocate a maximum bandwidth identifier user guaranteed by Q0S in fig. 6 and par. 0082, user would be identified as Gold, Silver, Bronze described in par. 0076); and wherein the learning method is based on past behaviour of one or more UEs and/or user of UEs (Flynn, allocation bandwidth defined for each user by mathematic equation in par. 0082; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combination of prior art, see MPEP 2111, KSR Exemplary Rationales F-G).

Claim 10
Radhakrishnan discloses a method (fig. 5 depict STA for establishing connection with network based on service profile) performed by a user equipment, UE (STA 102 in fig. 1 and 202, 204 in fig. 2), for handling communication of data in a service area associated with a radio network node (104 ANI AP in fig. 1 and ANI AP in fig. 2) in a wireless communication network (network 100 in fig. 1 and wireless network 200 in fig. 2), the method comprising: 
transmitting an indication to the radio network node (SSID in step 504 and group tab in step 512 fig. 5),  and wherein the indication indicates a QoS level for allocation compared to other UEs (514 in fig. 5 and see QoS level for service profile associated with SSID and group in fig. 4).
	Although Radhakrishnan does not explicitly disclose: “wherein the indication indicates a priority level for bandwidth allocation compared to other UEs”, claim limitation is considered obvious by the following rationales.
	To consider the obviousness of the claim limitation “wherein the indication indicates a priority level for bandwidth allocation compared to other UEs”, recall that Radhakrishnan discloses to allocate STA the required resources to obtain QoS level associated with service profile (fig. 4 & 5, herein, it’s to note that to get a service guarantee for a certain QoS level is to obtain a priority). Indeed, QoS level requires a bandwidth to obtain it. Accordingly, one of ordinary skill in the art would have expected a bandwidth allocation with priority for QoS level in Radhakrishnan. In particular, Flynn teaches a guaranteed bandwidth for service classes (750 kbps for Gold, 250 kbps for Silver and 125 kbps for Bronze in par. 0076; herein, Gold user has a priority over Silver and Bronze users and Silver user has a priority over Bronze).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify subscriber management and service profiles of Radhakrishnan by providing integrated web cache as taught in Flynn. Such a modification would have integrated mobility access functions in a gateway to offer hot-spot services in airports, hotels so that users could be provided high-speed internet access and the service provided could have billed the user to settle payment individually for each session as suggested in par. 0010 & 0012 of Flynn.

Claim 11
Radhakrishnan, in view of Flynn, discloses the method according to claim 10, wherein the UE and other UEs are of different types of UEs and/or different capabilities (see fig. 3-4 and see different groups explained in lines 45-67 of col. 5 of Radhakrishnan; see different classes of uses in par. 0075; therefore, the combined prior art renders the claim obvious).

Claim 15
Radhakrishnan, in view of Flynn, discloses the method according to claim 10, wherein the indication comprises the priority level and/or a percentage of the total bandwidth (Radhakrishnan, QoS levels in fig. 4; Flynn, user profile for indicating QoS classes in par. 0076 and see fig. 6 and par. 0081-0082; class users getting guaranteed by bandwidth as explained in par. 0076, a new user would be accepted or rejected based on the total bandwidth minus QoS level guaranteed users explained in par. 0082; accordingly, the combined prior art renders the claim obvious).


Claim 16 and 17
	Claims 16-17 are method claims corresponding to claims 1-2. All of the limitations in claims 16-17 are found reciting the same scopes of the respective limitations of claims 1-2. Accordingly, claims 16-17 are considered obvious by the same rationales applied in the rejection of claims 1-2 respectively set forth above.

Claim 25, 26 and 30
	Claims 25, 26 and 30 are method claims corresponding to claims 10, 11 and 15. All of the limitations in claims 25, 26 and 30 are found reciting the same scopes of the respective limitations of claims 10, 11 and 15. Accordingly, claims 25, 26 and 30 are considered obvious by the same rationales applied in the rejection of claims 10, 11 and 15 respectively set forth above.

6.	Claims 3-5, 12-14, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan in view of Flynn and Oerton Pub. No.: US 2011/0294502 A1.  

Claim 3
Radhakrishnan, in view of Flynn, discloses the method according to claim 1, further comprising: 
receiving one or more input parameters from the UE (fig. 3-5 of Radhakrishnan in view of fig. 4 of Flynn), which one or more input parameters indicate identity of a user of the UE and/or type of the UE (Flynn, par. 0067, UE enters username and password).
Although Radhakrishnan, in view of Flynn, does not disclose “identifying the other UEs taking the received one or more input parameters into account; and requesting the UE to provide the indication to the radio network node”, claim 3 is considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “identifying the other UEs taking the received one or more input parameters into account”, recall that Radhakrishnan discloses the use of group tag to identify the users with the same parameters as explained in fig. 5 (lines 30-67 of col. 6 and see fig. 4). In particular, Oerton teaches joining or connecting to a device’s hotspot meaning that a newly joined device would be using the same parameters under the owner account to ISP (see fig. 11A, B & C). 
	Secondly, to address the obviousness of the claim limitation “requesting the UE to provide the indication to the radio network node”, initially, it’s to note that claim does not specifically define what are involved in indication, for instance, user’s input. In fact, Radhakrishnan in view of Flynn discloses indication for QoS level (Radhakrishnan, indication via SSID and group tag in fig. 3-5; Flynn, user profile for class as GOLD or SILVER or BRONZE in par. 0076, 0081-0082 and fig. 6). Accordingly, with teaching mentioned above form the prior art, the combination Radhakrishnan and Flynn would have rendered the indication obvious. To advance, the prosecution, further evidence is provided herein. In particular, Oerton teaches indication for data usages or allowances (fig. 8A-C), and requesting UE indication to acknowledge disablement or override the data allowance (fig. 10B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify subscriber management and service profiles of Radhakrishnan in view of Flynn by providing management of mobile hotspot as taught in Oerton to obtain the claimed invention as specified in the claim. Such a modification would have included a device to manage connections in a mobile hotspot so that nearby devices would have gained internet access through the mobile hotspot for convenience as suggested in par. 0005 of Oerton.

Claim 4
Radhakrishnan, in view of Flynn and Oerton, discloses the method according to the claim 3, wherein requesting the UE to provide the indication comprises providing a graphic user interface to the UE (par. 0067 of Flynn in view fig. 10B, 11C & 14A of Oerton, wherein the graphic user interface comprises one or more fields for the UE to input the indication (Flynn, entering name and password in par. 0067 would have required one or more fields; Oerton, 1022, 1024 in fig. 10B; 1122 and 1124 in fig. 11C; 1410, 1420 & 1430 in fig. 14A; accordingly, the combined prior art renders the claim obvious).

Claim 5
Radhakrishnan, in view of Flynn and Oerton, discloses the method according to claim 3, wherein identifying the other UEs comprises identifying the other UEs belonging to a same user as the UE (Radhakrishnan, user group would include different users; Oerton, as shown in fig. 11A & 11B, 13A & 13B, connected devices are identified as the same user or a hotspot subscribed to an inter service provider ISP, alternatively, in fig. 11A-B, devices are identified by MAC addresses which is associated with user or user as depicted Kate’s Ipad in fig. 11C, and therefore, devices of 1110 in fig. 11A could be displayed the associated names resulting to show if they are under the same user or different user name; one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 12
Radhakrishnan, in view of Flynn, discloses the method according to claim 10, further comprising: 
transmitting one or more input parameters (fig. 3-5 of Radhakrishnan in view of fig. 4 of Flynn) to the radio network node, which one or more input parameters indicate identity of a user of the UE and/or type of the UE (Flynn, par. 0067, UE enters username and password).
Although Radhakrishnan, in view of Flynn, does not disclose “receiving a request from the radio network node, wherein the request requesting the UE to provide the indication to the radio network node”, claim 12 is considered obvious by the following rationales.
	Secondly, to address the obviousness of the claim limitation “receiving a request from the radio network node, wherein the request requesting the UE to provide the indication to the radio network node”, initially, it’s to note that claim does not specifically define what are involved in indication, for instance, user’s input. In fact, Radhakrishnan in view of Flynn discloses indication for QoS level (Radhakrishnan, indication via SSID and group tag in fig. 3-5; Flynn, user profile for class as GOLD or SILVER or BRONZE in par. 0076, 0081-0082 and fig. 6). Accordingly, with teaching mentioned above form the prior art, the combination Radhakrishnan and Flynn would have rendered the indication obvious. To advance, the prosecution, further evidence is provided herein. In particular, Oerton teaches indication for data usages or allowances (fig. 8A-C), and requesting UE indication to acknowledge disablement or override the data allowance (fig. 10B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify subscriber management and service profiles of Radhakrishnan in view of Flynn by providing management of mobile hotspot as taught in Oerton to obtain the claimed invention as specified in the claim. Such a modification would have included a device to manage connections in a mobile hotspot so that nearby devices would have gained internet access through the mobile hotspot for convenience as suggested in par. 0005 of Oerton.

Claim 13
Radhakrishnan, in view of Flynn and Oerton, discloses the method according to the claim 12, wherein the request comprises providing a graphic user interface for the UE (par. 0067 of Flynn in view fig. 10B, 11C & 14A of Oerton, wherein the graphic user interface page comprises one or more fields for the UE to input the indication (Flynn, entering name and password in par. 0067 would have required one or more fields; Oerton, 1022, 1024 in fig. 10B; 1122 and 1124 in fig. 11C; 1410, 1420 & 1430 in fig. 14A; accordingly, the combined prior art renders the claim obvious).

Claim 14
Radhakrishnan, in view of Flynn and Oerton, discloses the method according to claim 12, wherein the one or more input parameters comprise an identity of the UE, a user name associated with the UE, and/or a password (Flynn, UE enters name and password in par. 0067); and wherein the indication comprises the priority level and/or a percentage of the total bandwidth (Radhakrishnan, QoS levels in fig. 4; Flynn, user profile for indicating QoS classes in par. 0076 and see fig. 6 and par. 0081-0082; Oerton, fig. 12A & 14A for indicating usage priority; accordingly, the combined prior art renders the claim obvious).

Claim 18
	Claim 18 is a method claim corresponding to a device claim 3. All of the limitations in claim 18 are found reciting the same scope of the respective limitations of claim 3. Accordingly, claim 18 is considered obvious by the same rationales applied in the rejection of claim 3 set forth above.

Claim 27
	Claim 27 is a method claim corresponding to a device claim 12. All of the limitations in claim 27 are found reciting the same scope of the respective limitations of claim 12. Accordingly, claim 27 is considered obvious by the same rationales applied in the rejection of claim 12 set forth above.


Allowable Subject Matter
7.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643